DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the paper filed December 21, 2020.  Claims 1-6 and 11 remain withdrawn.  Claims 27-30 are newly added.  

This application is in condition for allowance except for the presence of claims 1-6 and 11 directed to inventions non-elected without traverse.  Accordingly, claims 1-6 and 11 have been cancelled.

Claims 21-30 are currently pending and are allowable.
	
The present application is a National Stage Application of PCT/JP2017/029600, filed August 18, 2017, which claims priority to Japanese Patent Application No. 2016-160390, filed August 18, 2016.

Withdrawal of Rejections:

	The rejection of claims 21-26 under 35 U.S.C. 103 as being unpatentable over Kanagawa et al., is withdrawn.
	The rejection of claims 21-26 under 35 U.S.C. 103 as being unpatentable over Gerin et al., is withdrawn.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious the invention as claimed.  The closest available prior art of record is Gerin et al. (IDS; ISPD produces CDP-ribitol used by FKTN and FKRP to transfer ribitol phosphate onto α-dystroglycan, Vol. 7, (May 2016), pp. 1-15).  
Gerin et al. teach that supplementation of ribitol to ISPD-deficient cells increases CDP-ribitol levels and improves α-DG glycosylation, and also increases CDP-ribitol levels when administered to mice (p. 10, Left Col., Ribitol partially rescues glycosylation in ISPD mutant cells, Para 1-2).  Additionally, it is further suggested that supplementation of patients with ribitol could be a therapeutic option for patients with ISPD mutations, and an increase in CDP-ribitol levels might prove beneficial in patients carrying mutations in the fukutin and FKPR genes (p. 10, Left Col., Ribitol partially rescues glycosylation in ISPD mutant cells, Para 3).  Diseases associated with abnormal glycosylation of dystroglycan include Fukuyama muscular dystrophy, Walker-Warbury syndrome, and MEB disease, where α-dystroglycanopathy genes include ISPD, fukutin, FKRP, DAG1, DPM1, DPM2, DPM3, POMT1, POMT2, LARGE, and B4GAT1 (p. 2, Left Col., Para. 1-3). 
However, for the reasons persuasively argued by Applicant in the reply filed December 21, 2020, Gerin et al. is not deemed to teach or render obvious administering specifically CDP-ribitol to a patient having a disease associated with abnormal glycosylation of dystroglycan.  As urged by Applicant, Ribitol and CDP-ribitol are clearly different compounds that when administered, effect the body differently.  Ribitol is upstream of CDP-ribitol, and thus may have more side effects, as well as affecting the pentose phosphate pathway.  Additionally, as in vitro with ribitol, and treating mice with ribitol, but makes no mention of the possibility or potential benefits of administering CDP-ribitol to a patient.  For the forgoing reasons, Gerin et al. is not deemed to teach or render obvious the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 21-30 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653